Citation Nr: 1711163	
Decision Date: 04/07/17    Archive Date: 04/19/17

DOCKET NO.  12-32 153	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for obstructive sleep apnea (OSA), including as secondary to posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Jill Mitchell, Attorney


ATTORNEY FOR THE BOARD

L. Hoover, Associate Counsel






INTRODUCTION


The Veteran served on active duty from March 1970 to March 1973, including in the Republic of Vietnam from August 1970 to August 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which denied the Veteran's claim of service connection for sleep apnea.  The Veteran disagreed with this decision in March, 2010.  He perfected a timely appeal in October 2012.  Having reviewed the record evidence, the Board finds that the issue on appeal should be characterized as stated on the title page.

This appeal was processed using the Virtual VA (VVA) and Virtual Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking entitlement to service connection for obstructive sleep apnea as secondary to posttraumatic stress disorder (PTSD).  The Veteran essentially contends that his sleep apnea worsened due to his PTSD.  The Veteran was granted service connection for PTSD in October 2012.  

Service connection may be established for disability which is proximately due to or the result of a service-connected disability. 38 C.F.R. § 3.310 (a) (2016).  Furthermore, a disability which is aggravated by a service-connected disability may be service connected to the degree that the aggravation is shown. 38 C.F.R. § 3.310 (2016); Allen v. Brown, 7 Vet. App. 439 (1995). 

In the October 2015 disability benefits questionnaire, the Veteran reported that he has difficulty sleeping and has been waking up with morning headaches, nightmares, and sweats since 1973.  The Veteran also reported that he is not able to tolerate his CPAP machine prescribed to him for evening use for his obstructive sleep apnea.   

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim. 38 U.S.C.A. § 5103A (d) (West 2014); 38 C.F.R. § 3.159 (c)(4) (2016).  In a claim for service connection, the duty to provide an examination is triggered where there is competent evidence of a current disability; evidence establishing that an event, injury or disease occurred in service; an indication that the current disability may be associated with the Veteran's service; and insufficient competent evidence to make a decision on a claim. McLendon v. Nicholson, 20 Vet. App. 79 (2006) (38 C.F.R. § 3.159 (c)(4) presents a low threshold for the requirement that evidence indicates that the claimed disability may be associated with in-service injuries for the purposes of a VA examination).

The Board notes that the October 2015 VA examiner opined that the Veteran's PTSD did not cause the Veteran's sleep apnea.  This adequately addresses the causal element for this service connection claim.  While the causal element in this opinion is adequate, the October 2015 VA opinion does not sufficiently address the issue of aggravation of obstructive sleep apnea by PTSD.  Thus, the October 2015 examination report should be returned to this examiner in order to obtain an addendum opinion addressing whether the Veteran's OSA is aggravated by his service-connected PTSD. 





Accordingly, the case is REMANDED for the following action:

1. Send the claims file to the October 2015 VA examiner or, if this examiner is not available, another appropriate medical professional to address the contended etiological relationship between any current obstructive sleep apnea and service-connected posttraumatic stress disorder.  The entire claims file, including electronic records, must be reviewed by the examiner in conjunction with the examination. The examiner should address the following in an addendum opinion:

In light of the Veteran's contention that he has trouble tolerating his CPAP and BiPAP machines at night, and the suggestion that such difficulties are due to his reports of sleep disturbances and nightmares from the PTSD, please specifically address whether it is at least as likely as not (probability of at least 50 percent) that the Veteran's service-connected posttraumatic stress disorder AGGRAVATED his obstructive sleep apnea.  If aggravation is found, then the examiner should attempt to quantify the degree of additional disability resulting from the aggravation, if possible.

In rendering the requested opinion, the examiner should specifically consider and discuss the Veteran's contentions, the lay history of symptomatology, and all relevant medical evidence of record, including the Veteran's treatment records reporting symptoms of sleep disturbances, nightmares, and his reported inability to tolerate his CPAP machine.  A complete rationale must be provided for any opinions expressed.  If any requested opinion(s) cannot be provided without resorting to speculation, then the examiner must explain why this is so.

2. Thereafter, readjudicate the Veteran's claims. If the benefits sought on appeal are not granted to the appellant's satisfaction, then the Veteran and his representative should be provided with a supplemental statement of the case. An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




